EXHIBIT D
8/3/2020 IMG_9491.PNG

tl. Ty Dolla $ign Retweeted

TRAVIS! @
@travisxthompson

9:03 AM - Jul 4, 2020 - Twitter for iPhone -

https://drive.google.com/drive/folders/1-WW67dza7 JPUhvbQ3nLog|/KeSing6O4t

 
 
8/3/2020 IMG_9314.PNG

 

We ei) Vane AMEE Ce) Sem tiI=mndo1e) cil icles.
NITA °@: @Nitascornerr - Jun 11
Off with they heads these bitches is
nobodies.

 

(3) Anonymous @YourAnonCe... - Jun 10
— Christopher Colombus has been | :

© 23 eed ) Ta

Show this threac

 

hitps://drive.google.convdrive/folders/{-DXACerFT gaBCpVvSUCCNodterSGEnF1
8/3/2020 IMG_9319.PNG

stay 6ft from me Retweeted

CT @Ceee Teee - Jun5
no surprise my favorite photos from this
week came out of Richmond

 

https ://drive.google.com/drive/folders/i-DXACerF TgaBCp VvSUCCNgdterSGEnF1

 

11
EXHIBIT E
8/3/2020 IMG_9742.PNG

L Freaky MVP ¥ @ju_thefool - Jun 29 a

~ She got her finger on the trigger and nobody
put her down? Tuh.

had MN a (RS) Can 11 LOT kolo LO 2) im

An armed couple came out of their house

and pointed guns toward BLM protesters.

in the Central West End #KrewsonResign
BT Rr ar no

 

https-//drive.google.com/drive/falders/1-johAStAGZZjNA1ERixR2Pk65zZx-ScH
EXHIBIT F
8/3/2020 IMG_9317.PNG

meee) )AUN IO) 0O ME AIcMaCcIA io] Coxe) a a
Rioting and looting up by 45 points heading
into the 4th quarter
Es nL News/statu..——

 

https://drive.google.com/drivelfalders/i-DXACerFT gaBCpVvSUCCNgdterSGEnF1 44/1
8/3/2020 IMG_B4F73CAA2326-1 jpeg

Kolbi
@KHI4_k

 

Replying to @Kentre 12
Look at this one too

 

https://drive.google.com/drive/folders/1-jAbiCnib3hxGsfObD-jU8aguhWvTZVe

ww
IMG_9708.JPG

8/3/2020

Tweet

 

ing.

all 50 states are protesti

i

x

ae

 

aae

You know what that means

 

Phone

22 - 6/2/20 - Twitter for

Cs
Cd

19

1Retweet 2 Likes

 

 

1/4

AbiCnib3hxGsfObD-jUBaguhWvTZVe

.google.com/drive/falders/1-j

ive

fdr

https
er a Con Bon ste
SS IpIULc JU pMUNW\o) OMUBlale MACclOR I-10 [ol6

-) (0 | PBI-N mm olUL-Ml-t- 3a rele wT

 
EXHIBIT G
8/3/2020 IMG_9504.PNG

NIGGAS did decades ago Q@ QE

 

https://drive.googie.com/drive/folders/1-XydaWaqptDa2b 7h_HrFhud-miB3xZj5x 1/1
8/3/2020 Copy of I]MG_9315.PNG

{2 stay 6ft from me Retweeted
Ellamino P. @itsMeFiashE - Jun 7

https://drive.google.com/drive/folders/1-DXACerF TgaBCpVvSUCCNgdterSGEnF1

 

11
8/3/2020 IMG_OEA64BA29BDE-1.jpeg

we
i

stay 6ft from me

a an a

@_virgokKWEEN

 

Y'all niggas be tripping.

23:51 - 7/3/20

 

1 Like

 

Ly

 

https://drive,google.com/drive/folders/1-DXACerF TgaBCpVvSUCCNodterSGEnF 1

- Twitter for iPhone

4A
8/3/2020 IMG_9290.PNG

stay 6Gft from me Retweeted

angelic @kxmren - Jun 27
stop saying “Karen” and start calling them

white bitches, period.

iy ce ne (or | OO aor)

 

https://drive.google.com/drive/folders/4-DXACerFTgaBCpVv5UCCNgdierSGEnF 1

ve

1/1
8/3/2020 IMG_9303.PNG

stay 6ft from me
@_virgoKWEEN

Lmfaoooo y'all remember “N7/gger
XE Waa

 

10:17 PM - Jun 15, 2020 - Twitter for iPhone ;

Yel <ets

Vo,

 

hitps://drive.google.com/driveffolders/1-DXACerF TgaBCpVv5UCCNgdterSGEnF1
8/3/2020 IMG_0759.PNG

14:55 7 on LTE GP

es

é

q Tweet

Khalil
@KhalillMartinez

 

"this is fascism" says slave owner
Elon Musk, “let the people return to
work." He means of course, in his
family’s cobalt mine he hasn't visited
since the end of apartheid

CBS News @ @CBSNews - 4/29/20

 

Elon Musk slams "fascist" social distancing
measures in California, saying the orders pose
a "serious risk" to the company: "Give people
back their g**d*** freedom" cosn.ws/3bKJwFH

   

OL OR OR Tt ta ot

Tweet your reply

Q ce 4

 

hitps://drive.googie.com/drive/foiders/1 DohTkS_Alqbk_kMCdzP_ugWUhp3Hte3q
8/3/2020 IMG_9032.PNG

13°31 3

Tweet

«

 

Middle aged white women are the
absolute worst dude... twitter.com/
DianaWintah/st...

This Tweet is unavailable.

21:25 - 5/27/20 - Twitter for iPhone

ARetweets 8 Likes

O i Y My

Tweet your reply

&

O LN M

 

httos:Hidrive.qooale.com/drive/folders/iHACFpI47I7RZ 18Psha8x Klidfvae

VW
8/3/2020 IMG_9530.PNG

hu-lia-na Retweeted
Hunter Sullivan @Sullivan_84 - Jun 128 ae
If you can't say “Black Lives Matter” without
saying “but” or “all lives matter” then fuck
~~-you. can't understand how people today
deny racism. If you’re someone who Says “all
lives matter” in respose to “BLM” you're
racist. —

se Oe on

 

https://drive.google. com/drive/folders/1wG5nzEFkujNgxqvGWwtHyvtWixssi0zHiL 44
8/3/2020 IMG_0761.PNG

14:58 7 a LTEC™
< Tweet

Khalil
@KhaliiLMartinez

 

Absolutely gripped by this boomer
comic about a fish evolving to get
away from his nagging bitch wife

 

   
   
 
 
  
 

oe Don’t walk aWay when
. au I'm talking to you !

 
  

 

a

 

11:11 - 4/20/20 - Twitter for Ancroid

Tweet your reply

 

 

https://drive.google.com/drive/folders/1 DohTkS_Alqbk_kMCdzP_uqWUhp3Ht03q

at
8/3/2020 IMG_9762.PNG

15:02 7 oe LTE CS

a
a
€
“s

Tweet

Khalil
@KhalilLMartinez

 

One thing | do miss about school is
when this white kid in my Spanish
class would make poorly articulated
political points and it was easy to
strike him down because he wasn't
very confident in his speaking skills

W322 - 3/27/20 - Fwitter for Android

7 Likes

QO t GQ io

Tweet your reply

&

C

sf

si

 

an

 

hitps.//drive.google.com/drive/falders/1DahTkS_Algbk_kMCdzP_ugWUhp3Ht03q
8/3/2020 IMG_0896,.PNG

15:54 . Fe)

Khalil ‘#7
@Khalul Martinez

 

How dare people take to jodel and
talk shit about '21s president being a
football player when the reason he's
president is because the old guy who
was a narp got relieved for multiple
honor violations and credible rape
allegations

01:37 - 7/6/20 - Twitter for Android
13 Retweets 99 Likes

C td Y &

==> Garret Traggorth @G61T3451- 2h
y Replying to @Khalill Martinez

  

Should make sure you have the fuil story
before dragging somebody's name ona
public forum

1 ty © a

Khalil ¥ @kKhalilLMartinez - 1h
Cry about it some more

O1 ay 1 iB

 

 

Tweet your reply

BS
“a

Q ce eI

 

https:/fdrive.google.com/drive/falders/iDohTkS_Algbk_kMCdzP_ugWUhp3Ht03q
8/3/2020 iMG_0897.PNG
15:54 . Fa)

ee. Garret Traggorth @GT3451- 30m

If the point you're trying to make is not to
bash somebody online, you're not setting
a real good example. Being a keyboard
warrior and trying to damage somebody
else’s name when you don't have anything
to do with that person isn’t right and you
should be better.

Or ty @ a

  

Khalil ¥ @kKhaliiLMartinez - 28m

My point is to not bash someone who
doesn't deserve it. Our class pres is a
respected leader on and off the field and
cowards are attacking his character. The
man he replaced is no such leader.

O71 ~m OC a

 

_ Garret Traggorth @G67T3451- 26m

| agree with you about CK completely, he’s
been my friend since we started at the
academy. What I'm saying is your
spreading information that isn’t known to
be true about somebody else publicly

when it has nothing to do with him.

1 I O2 &

 

 

Khalil Y @kKihalill Martinez -22m

Believe what you want and I'll respect that
but | stand by the comparison bc | did not
see the same people dissecting the old
pres’ convictions

O 1 tT) © ib

 

Tweet your reply

=

pty
#
beatll

e
Lg

 

https://drive.google.com/drive/folders/1 DohFkS, Alabk_kMCdzP_ugWUhp3Hi03q
8/3/2020 IMG_0898.PNG
15:55 FS a>
€ Tweet

. Garret Traggorth @GT3451-7m

Still doesn’t make it your business to talk
about somebody else publicly whom you
have nothing to do with.

© wt GO a

 

Drew @HeylisMrShea- 3h
Replying to @KnalilMartinez anc
@fostemma

 

This whole thing is putting everyone at
eachother's throats. Shitting on “the old
guy” publicly, no matter what he is
believed to have done - doesn’t make it
right. We, as mids, should be better than
that.

Or 1 01 a

Khalil @ @kKhalilL Martinez - 3h
Don't care didn't ask. Fuck him and fuck
you for not believing his victims

O14 Oe2 Fy

 

— Drew @HeylisMrShea- 3h

Wasn't about not believing his victims. I
don't know the story at all. 1 simply don’t
believe in shaming another member of our
school, who still has a future responsibility
to lead the same sailors you have to. If he
was separated, I’d have the opposite
opinion.

 

Tweet your reply

Q c~ Sj

 

https://drive.google.com/drive/folders/1 DohTkS_Aiqbk kMCdzP_uqgWUhp3Ht03q
8/3/2020 IMG_9417.PNG

Khalil
@kKhalilL. Martinez

Former head of elite IDF unit backs legal
bid by women to serve as commandos

'

A former commander and his deputy in an elite

reconnaissance unit in the Israel Defense Forces o...

Bug The Times of Israel » 3 days ago oe

PM. Jul 1, 2020 -

tweet 10 Likes

httips-//drive.google.com/drive/folders/1DohTkS_Algbk_kMCdzP_uqWUhp3Htd3g

 

1M
8/3/2020

iIMG_9665.PNG

| @KhalilLMartinez

 

Every white latino is either extremely

B corny or like, one generation removed

 

from actual nazis
11:20 - 7/17/20 - Twitter for Android
3 Likes

O Y

i) @Khali ILMartit mez

Thinking about the latino kids
growing up who didn't have ESL
accents but called it "peksi" bc for
some reason they couldn't say pepsi

20:46 - 7/13/20 - Twitter for Android

1 Like

V VY

hitps://drive.google.com/drive/foiders/1GohTkS_Aiqbk_kMCdzP_ugWUhp3HIi03q WA
8/3/2020 IMG_9810.PNG

 

Gonna marry an Irish girl so | can
are Taat aay Ale MLCom=10)] 0/0 ROMER A1e

pronounce It "Eve"

» >» 7/29/20 - Twitter for Android

# |
faa? fs ‘ 0 or. ee

 

https://drive.google.com/drive/folders/1 DohTkS_Aiqbk_kMCdzP_ugqWUhp3Ht03q
8/3/2020 IMG_9398.PNG

eas BD

Me and my homies cyber bullying
incels who start white USNA pages

[OF Send Message

hitps://drive.google.com/drive/folders/1-FAv8T-NivDVpQRTgLoLzUKC_8/TOXQs

 

M4
EXHIBIT H
8/3/2020 IMG_AD2E82C00193-1 jpeg
1 hu-Ha-na Retweeted

Mike Martin
@IEkimNitram

 

|100% think you should be able to
put your hands on racist mids and not
get in trouble

14:20 - 7/5/20 - Twitter for iPhone

13 Retweets 86 Likes

O tl OD &

COOOP @©Coocop22 -3h

Replying to @iEkimNitram

 

Is there a way | can double retweet this.

 

htips/drive.google.com/drive/folders/1 AWpxKsj1 XCObUVxp8olGF5WhnwJZVVW1 1A
8/3/2020

17:45 7 a

<

 

https://drive.google.com/drive/falders/1 qO6pqadiF mvdSeZcssi4 Vez7zwaH-Ja_

IMG_9688.PNG

 

LTE (i

 

1H
8/3/2620 IMG _9749.PNG

L Freaky MVP ¥

11.6K Tweets

Follow

L Freaky MVP ¥ @ju_thefool - Jun 16 v
Replying to @BRAYCE
| hate when people try to go private. Very

__cowardice response by a presumed future
naval officer.

Y RU 8

L Freaky MVP ¥ @ju_thefool -Jun16 =v

| can’t be more proud of the black a
midshipmen culture fighting at USNA right
now. KEEP APPLYING PRESSURE!!! | promise
you, y’all can make history and build that
bridge to a better Navy and Marine Corps.

on (aan ORL a

L Freaky MVP# Retweeted
Cameron Kinley @CKIlil_ » Jun 15 4

The Naval Academy has to make an example
out of this-kid. | won't-stand for anything
less.

Om: ae One

L Freaky MVP # @ju_thefool - Jun 16
Ok Mr.Class President

3) Cameron Kinley @CKIll_ - Jun 15

The Naval Academy has to make an
example out of this kid. | won't sta
anything less.

Or tv

https://drive.google.com/drive/falders/1-johAStA0ZzjNA1ERixRzPk65zZx-9cH

 
8/3/2020 IMG_9364.PNG

Retweeted
Mike @michaelcabrerie - Jun 15

GET THESE RACIST INSENSITIVE BUMS
OUT OF USNA !!!

ey. ‘ea ©) 99

= Retweeted
3 @CKIIIL - Jun 15
Me-Tan ie mOualat-\er- lei le-iem ele i er] anal -a-18(e 0) 8 |
day | am a black man. | will not continue to
allow this type of behavior towards my
people. | pray for my enemies, but | will make
sure that | take a stand against all injustice
that's occurring in this country.

Oe (une. © 129

RUS RA states,

7 @CKIIL - Jun 15

The Naval Academy has to make an example
out of this kid. | won't stand for anything
less.

O 5 ees) ©) 159 ,

=, Retweeted
H @L_jl21 - Jun 15
Get out of my school Chase Standage

 

https://drive.google.com/drive/folders/1-Ejiwiv4 TruGSXy1D_MxwXGle3HuasAGQ
8/3/2020 IMG_9295.PNG

stay 6ft from me
@_VirgoKWEEN |

| hope these cheese dude gets kicked

out and snitches on all his racist
friends. | know they're shaking in their

boots |

9:32 PM - Jun 16, 2020 - Twitter foriPhone >

 

https://drive.google.com/drive/folders/4-DXACerF TgaBCpVvSUCCNgdterSGEnF1 qt
8/3/2020 IMG_9307,.PNG

Has anyone alerted the black officers on the
yard about this stuff? I’m kinda feeling like
they aren’t in the know and it would be a
huge help if they did

Om: an

SecA Sm
@_virgqoK WEEN

Likeeeee have y’allemailed CAPT.
Lindsay, LCDR Odunuwke, LCDR
George, etc etc??? Bc we already
Know that putting the trust in some of

the COC is just going to lead toa
zoom counseling session

8:59 PM. Jun 15, 2020 - Twitter for iPhone

cts

oe an) Y

Kolbi @Kill4_k - Jun 15
Replying to @_virgoKWEEN

Ill send the screenshots to CAPT Lindsay
daughter

QO 1 am

TeTerWasY- Mc mulaatel.

https:/drive. googie. com/drives/foiders/1-DXACerFTgaBCpVWvSUCCNogdierSGEnF 1

 

 
8/3/2020 IMG_9353.PNG

Kolbi
Gia

Competent MIDS to Chase Standage

 

Minh Woo Huynh @chrismccce - Jun 15
You ever seen a dead body?!?

. 0:03 ie) 4 ne

9:12 PM - Jun 15, 2020 - Twitter for iPhone

1TRetweet 14 Likes

https://drive.google. com/drive/feiders/1-Ejlwiv4TruGSXy1D_MxwXGlice3HuasAQ

 
8/3/2020 IMG_9705.PNG

Kolbi

7/7 Tweets

Follow

The Naval Academy basically just made it

clear that they would rather have an open

racist/bigoted person join the ranks of

officers instead of someone’s who had
-—difficulty passing a PRT-or struggled ———— an

academically... So much for holding

people accountable for their actions.

Show this thread

ro ee nee

nol gO) VA SIG INCI E218] ] [oto

BC @BC12RISE - 28m
Replying to @Kill4_k
smh

C1 td ov;

Kolbi @kill4_k . 27m

The only reason why it’s taking long is
because he has lawyers on his behalf Nd is
trying to fight it. So it will be dragged out for
weeks maybe months

@) a ony

wel Ce ees

not t get adjudicated yet!! 3 a.
Dont spread false info. HE HAS Non = ;
DETAINED

7)

 

https://drive.google.com/drive/folders/1-jAbiCnib3hxGsfObD-jU8aguhWvT2Ve
8/3/2020 IMG_0758.jpg

 

 

Khalil @KhaliiL Martinez - 5/5/20

| think bullying adults who are dorks
should be considered more acceptable
when you are also an adult

On th O7 a

 

 

Khalil @Khaliil Martinez - 5/5/26

If my kid beats up another kid for saying
something racist me and the guys should
then be allowed to beat up that kid's dad

© th 6 ‘t,

 

Khalil @Khaliil Martinez - 5/4/26
Go fuck yourself

2 Gmail - QD 31: «now as

rentals

Rental Return Reminder

Buyback and Rental Return Reminder
Books rented from the USNA Bookstore are due 05/07/20
but dont worry we're giving you an extra week to get them
to us,

IMPORTANT NOTE - PLEASE READ: Please return any
rentals you have finished using for your coursework. If
you have rental books listed below that are not in your

O11 ian) O11 BS

 

 

 

 

randy butternubs @7TyFuselier - 5/4/20
Literally how

O11 a O14

https://drive.google.com/drive/folders/ DohTkS_Algbk_kMCdzP_uqWUhp3Ht03q qa

   
8/3/2020 IMG_9385.PNG

Jackie.O = @BRAYCE - Jun 15 ~,
His CO said they are tracking and they'll be
taking appropriate action! One step ata
time.

aN ckie.O = @BRAYCE-Jun15

He made his page private but it’s okay

because | have enough screenshots to
—send up his CoC! ae

twitter.com/michaelcabreri...

© 2 ans ©) 46

we 189)

ee MO erle siete

Replying to @BRAYCE

He better get the boot ASAP! Fuck
anything else

9:56 PM - Jun 15, 2020 - Twitter for iPhone

3 Likes

 

https://drive.google.com/drive/folders/1-ObE_vwrédsKmYtSSKRZWazkuVKKslq 1
8/3/2020 IMG_9054.PNG

Mcpo Jeffrey Kirby see
Thr -

  

Love this initiative from 3/C Adrian Johnson from 14th
Company. It's called #chaseunity Embrace culture and
ethnicity amongst each other. #proudcme

 

https://drive.google.com/drive/folders/1405XuiB-jLTFKgEQxyvYxQHADKZWWdo5 14
8/3/2020 IMG_9159.PNG

BAT ctoae

ORs Lam toe OWL!

@chasestandage Hope you
Tale) =e melee oma Wath Ala] L0111F
’ Cause! promise we getting you
kicked out about this one. And
that’s on my grandpa grave.

Twitter for iPhone

https://drive.google.com/drive/folders/+z¥p-wLpv@3bD9T-wyjwvMGp7koHDiWv9

 

1/4
8/4/2020

SSgt_Williams. PNG

— BIG WILL @BHWILL1775 - Jun 15

@ Replying to @chancewarren7 —

He won't be back at the Academy --
even sweat it

ee ee Vr

x ‘ 7 < Orv TCE ie an tains
Bice hope i idon't see jit back oi rel aTeLol a
ur S alli Tar say chelale urs a

https://drive,googie.com/drive

aren rhe Bosh ERt ie ace
| ool ‘ a2 Sc se rele im Le ee

 

 

 

/folders/4 gNpQto 1 NpNvVI8MDgxHWogiRKYedyC5p
